Daingekfield, J.
— The verdict in this case carries costs, and is not one of those cases. provided for in sec. 495 of the practice act. Where damages are hut the incident, and net the subject of the action, a judgment will carry costs, particularly where, there is no other court before which the suit could be prosecuted. A justice of the peace has no jurisdiction in an action of slander. Thus, in actions commenced with an injunction to restrain waste, and damages are claimed as an incident, a verdict in any amount will carry costs.
In this case, however, the plaintiif failed to file, within the two days after judgment, his sworn bill of costs, and it cannot be filed after that time has elapsed, unless leave had been given by the court, within the two days, to file the same, after that tune.